Citation Nr: 0502048	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 1999 
by the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  This case was most recently before the Board in 
July 2003.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service VA and private 
medical records.

In January 2003 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Medical records in the veteran's claims file contain 
diagnoses of PTSD.  The Board notes, however, that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
which has been verified from official sources or if there is 
credible supporting evidence from another source that a 
stressor claimed by the veteran occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and so service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

As noted, while VA treatment records contain diagnoses of 
PTSD, the records do not note specific in-service stressors 
supporting the PTSD diagnosis.  The veteran's stressors 
include being fired upon by North Korean soldiers, witnessing 
a U.S. soldier kill and injure other soldiers on a firing 
range, and experiencing emotional suffering as a result of 
service comrades being injured in a military vehicle 
accident.

The Board notes that the RO has attempted to confirm the 
veteran's stressors.  However, in correspondence received in 
December 2002, the U.S. Armed Services Center for Research of 
Unit Records (USACRUR) indicated that they had received 
information insufficient to conduct meaningful research to 
verify the veteran's stressors.  The Board notes that a 
review of the veteran's statements and Board hearing 
testimony reveals that the veteran is essentially unable to 
provide specific information as to dates, other units 
involved, and the names of other individuals involved.

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While the question of whether a 
proven stressor is sufficient to support a diagnosis of PTSD 
is a medical question, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators, 
Cohen, and the matter of whether there is credible supporting 
evidence of a veteran's account of a stressor is a question 
of fact and credibility to be determined by the Board.  The 
lack of any credible supporting evidence of a claimed 
stressor is the determinative factor in this case.

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


